Title: From George Washington to Brigadier General William Smallwood and the Officers of the Maryland Line, 16 February 1779
From: Washington, George
To: Smallwood, William,Officers of the Maryland Line

Gentlemen
Head Quarters Middle Brook 16th Feby 1779

The Business, upon which I have called you together, is, to request you to scrutinize the terms upon which the old Soldiers of the Maryland line were inlisted, in order that justice may be done to the public and to those individuals who are really intitled to the Bounty of Congress upon reinlisting for the War.
I always understood, and reported accordingly to Congress, that a much greater number of the Soldiers of the Maryland line were inlisted for the War, than I find now returned for that Term. I have never had a clear or full representation of the matter, but I am informed that the difference arises upon a doubt of the interpretation of the Words in the inlistments of numbers of the Men, which specify that they are to serve for three Years or during th⟨e⟩ War. To determine the true intent and meaning of those words it will be necessary to recur to the orders issued by the State to the Officers who were employed to recruit, and also to endeavour to find out the precise Ideas of the State at the time. That is, whether the term of the Service was to be at the option of the public or the Individual. In short I would wish you to make every possible inquiry by examining carefully into the original inlistments—into the Regimental and Company Boo⟨ks, (by⟩ which it will appear how those Men were considered before the Bounty brought the matter into dispute) and by such other means as your judgments shall direct. When you have come to a determination, be pleased to direct Lists to be made out in the several Regiments of such Men as are clearly in your opinions at liberty to reinlist for the War. I am with great Respect Gentlemen Your most obt Servt
Go: Washington
